IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

In the Matter of the Search of:

T Mobile Revvl Plus Cool pad ; .
cellular , (2) Samsung Galaxy : Case No. 7! 2/7) ayy VG
cellulars, (2) Deer Primos :

Deer Cameras

AFFIDAVIT IN SUPPORT
OF APPLICATION FOR SEARCH WARRANT

 

I, Melissa L. Ragland, being first duly sworn, do hereby state the

following:

1.

AFFIANT’S EXPERIENCE
I am a Senior Special Agent with the United States Secret Service
(the “USSS”) and have been employed with that agency since March
14, 1999. I am currently assigned to the USSS field office in
Charlotte, North Carolina. In my nearly 21 years of experience with
the USSS, I have been involved with the investigation of various
forms of federal crimes, including counterfeit Federal Reserve Notes,
credit card fraud, bank fraud, counterfeit checks, access fraud,
identity theft, wire fraud, skimming cases, and various other crimes.
In my training and experience, I have learned and understand how
counterfeit currency operations are enabled, the criminal

methodology of passing counterfeit currency for criminal gain, and

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 1 of 15

 
the encompassing methodology of criminal conspiracy that allows a

major counterfeit operation to sustain itself.

PURPOSE OF THE AFFIANT

 

I make this affidavit in support of an application for a search warrant
cellular phones, more particularly described below. On January 31,
2020, a federal search warrant was executed at the residence of
JAMES DAVID SHORES (“SHORES”) AND JESSICA ROSE
ALFORD (“ALFORD”) located at 1802 Kennedy Rd, Thomasville, NC
2.7360, (hereafter, “the Premises”) for evidence relating to counterfeit
currency (Title 18, United States Code, Section 471), money
laundering (Title 18, United States Code, Section 1956), and
conspiracy to commit those crimes (Title 18, United States Code,
Section 371). On February 4, 2020, SHORES and ALFORD were
arrested on federal charges.

During the execution of the federal search warrant at the SHORES
and ALFORD residence, law enforcement agents seized various
cellular telephones and deer cameras. These cellular telephones and
deer cameras are currently stored in the U.S. Secret Service Charlotte
District Field Office vault located in Charlotte, North Carolina,
within the Western District of North Carolina. I respectfully submit

that the facts in this affidavit establish probable cause to support a

2
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 2 of 15

 
search warrant of these items, and the electronic data contained
therein, specifically:

a. Cellular Telephones

(1) T-Mobile Revvl Plus Cool Pad Cellular phone

IMEI:86 1273032576416;

(2) Samsung Galaxy cellular telephone IMEI: 359797091956779

(3) Samsung Galaxy cellular telephone IMEI:359620100157231

b. Deer Cameras

(1) Primos black in color Serial # 63032 66529

(2) Primos green in color Serial # 68316WM20929

I have based this affidavit on my personal knowledge, training,
experience, and observations made during the course of this
investigation, as well as information provided to me by other law
enforcement officers and individuals who have knowledge of the facts
of this case. Because I am submitting this affidavit for the limited
purpose of securing a search warrant, I have not included details of

every aspect of the investigation.

PROBABLE CAUSE

 

Jason David Shores (“SHORES”) and Jessica Rose Alford
(“ALFORD”) are the targets of an ongoing investigation by the USSS.

To date, the investigation has shown that between on or about June

3
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 3 of 15

 
2017 and February 4, 2020, SHORES and ALFORD have passed or
attempted to pass counterfeit $20 bills in U.S. currency (hereinafter
“counterfeit $20 bills”) at stores throughout North Carolina and South
Carolina. SHORES and ALFORD target stores such as Lowe’s and
Home Depot, and to date, have successfully passed approximately
$240,000 in counterfeit $20 bills. In addition, they have attempted to
pass counterfeit $20 bills on a number of occasions, but have been
denied by store personnel.
In total, SHORES and ALFORD have successfully passed counterfeit
$20 bills on approximately 384 different dates and in approximately
671 different incidents, sometimes passing counterfeit $20 bills at
different store locations but on the same date.
On several occasions, SHORES or ALFORD appear to have returned
merchandise purchased with counterfeit $20 bills at different stores
in order to receive genuine currency.
As examples, I have investigated the following incidents, among
others:
a. On June 24, 2017, SHORES attempted to pass approximately $280
in counterfeit currency at the Lowe’s store located at 2005 East

Cone Boulevard in Greensboro, North Carolina. The store clerk

4
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 4 of 15

 
did not accept the currency and returned it to SHORES.
Surveillance cameras captured the incident.

b. On July 5, 2017, SHORES attempted to pass approximately $280
in counterfeit currency at the Lowe’s store located at 5201 U.S. 29
in Reidsville, North Carolina. The store clerk did not accept the
currency and returned it to SHORES. Surveillance cameras
captured the incident.

c. On February 4, 2018, at approximately 1:06 p.m., SHORES
attempted to pass approximately $240 in counterfeit currency at
the Lowe’s store located at 1120 East Dixie Drive in Asheboro,
North Carolina. The store clerk did not accept the currency and
returned it to SHORES. Surveillance cameras captured the
incident.

d. On April 5, 2019, SHORES successfully passed approximately
$280 in counterfeit currency at the Lowe’s store located at 1801
Fordham Boulevard in Chapel Hill, North Carolina.
Approximately 20 minutes later, ALFORD successfully passed
approximately $300 in counterfeit currency at the same Lowe’s
store. Surveillance cameras captured both incidents.

e. On September 4, 2019, SHORES successfully passed

approximately $280 in counterfeit currency at the Lowe’s store

5
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 5 of 15

 
located at 8670 Concord Mills Boulevard in Concord, North
Carolina. Approximately 20 minutes later, ALFORD successfully
passed approximately $300 in counterfeit currency at the same
Lowe’s store. Surveillance cameras captured both incidents.

f. On September 14, 2019, SHORES successfully passed
approximately $280 in counterfeit currency at the Lowe’s store
located at 7144 Highway 73 in Denver, North Carolina.
Approximately 12 minutes later, ALFORD successfully passed
approximately $300 in counterfeit currency at the same Lowe’s
store. Surveillance cameras captured both incidents.
Approximately 36 minutes later, SHORES and ALFORD were at
the Lowe’s store located at 1603 East Main Street in Lincolnton,
North Carolina. By car, that store is approximately 25 minutes
away from the Lowe’s in Denver, North Carolina. At the store in
Lincolnton, SHORES returned the items that ALFORD had
purchased immediately prior at the store in Denver. Six minutes
later, at the same store in Lincolnton, ALFORD successfully
passed approximately $300 in counterfeit currency. Nine minutes
after that, SHORES successfully passed approximately $300 in
counterfeit currency at the same store. Surveillance cameras

captured the return as well as both purchases.

6
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 6 of 15

 
10.

11.

12.

g. On October 28, 2019, ALFORD successfully passed approximately
$280 in counterfeit currency at the Lowe’s store located at 1350
Springdale Road in Rock Hill, South Carolina. Also on October 28,
2019, approximately 11 minutes later, SHORES successfully
passed approximately $280 in counterfeit currency at the same
store and at the same cashier’s station. Surveillance cameras
captured both incidents.

On a number of occasions, surveillance video shows ALFORD using a

cellular telephone in her possession to send textual transmissions

while store clerks counted or examined the counterfeit $20 bills.

To date, SHORES and ALFORD have successfully passed

approximately 12,000 counterfeit $20 bills.

Genuine Federal Reserve Notes contain unique identifying serial

numbers. SHORES and ALFORD have passed or attempted to pass

counterfeit Federal Reserve Notes that contain false serial numbers.

Among the approximately 12,000 counterfeit $20 bills that SHORES

and ALFORD have successfully passed to date, there are

approximately 2,800 unique serial numbers. Put differently,

SHORES and ALFORD either create or obtain multiple counterfeit

$20 bills that contain the same serial number.

7

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 7 of 15

 
13.

14.

Fingerprint analysis conducted by the USSS revealed one latent print
belonging to SHORES on one of the counterfeit $20 bills successfully
passed on October 28, 2019, as described above. The serial number
on the counterfeit $20 bill containing SHORES’s fingerprint was
MI122433149B. Other counterfeit $20 bills with the same serial
number were passed on October 25, 2019, and October 28, 2019.
Surveillance videos from those dates and those stores show both
SHORES and ALFORD passing counterfeit currency.

On or about June 10, 2017, an anonymous caller advised Davidson
County Sheriffs Office that SHORES and an individual named
Timothy Beard were producing counterfeit Federal Reserve Notes
and dealing drugs at the Premise. Davidson County Sheriff's
Deputies conducted a knock and talk at the Premises, wherein,
SHORES and Joyce Shores, SHORES’s grandmother, consented to a
search of the Premises. As a result of the consent search, deputies
located two counterfeit Federal Reserve Notes bearing serial numbers
MlE44554187G and MC08889191B. These two serial numbers were
identified as having been passed by SHORES on five different dates
at Lowe’s stores in Salisbury, Greensboro and Winston Salem, North

Carolina and once at a Speedway gas station.

8

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 8 of 15

 
15.

16.

On or about December 28, 2018, a Lowe’s Loss Prevention Asset
Protection employee, Jessica Valeiko, identified SHORES and
ALFORD in-store as subjects who previously purchased items with
counterfeit $20 bills. At the time of the identification, SHORES and
ALFORD were shopping in the store. Valeiko went into the Lowe’s
parking lot and obtained the license plate information on a black
Chevrolet Colorado truck, which Valeiko had seen on surveillance
video during ALFORD’s and SHORES’s previous visits to the store.
Valeiko gave the registration number — N.C. tag number PLF 1317 —
to Jason Major, Lowe’s Organized Retail Crime Manager, who
conducted a search on two public databases (Vincheck.info and
recordsfinder.com) for the above tag number. The registration
showed the truck was registered in ALFORD’s name, using the
Premises as the registered address.

On or about August 9, 2019, USSS Computer Research Specialist
Barbara Scott (“CRS Scott”) conducted a database search on multiple
law enforcement databases, confirming that N.C. tag number
PLF1317 is listed for a Chevrolet Colorado truck and registered to
ALFORD. That registration lists the Premises as the registered
address. In addition, CRS Scott identified a 2006 Lexus bearing N.C.

tag number VN84937 is listed to a registered owner of Joyce Shores,

9

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 9 of 15

 
17.

residing at the Premises. ALFORD is listed as a driver of the Lexus.
Joyce Shores is SHORES’s grandmother. According to records, Joyce
Shores is deceased.

Mecklenburg County in North Carolina employs a license-plate
reader database (the “LPR Database”), which, through the use of
surveillance cameras, catalogs license plates that travel at various
intersections throughout the county. On or about October 30, 2019,
USSS Task Force Office Matthew Mescan conducted a search for N.C.
tag number PLF1317 and N.C. tag number VN849387 in the LPR
Database for dates between August 1, 2019, and October 30, 2019.
That query showed that N.C. tag number PLF1317, displayed on a
black Chevrolet Colorado truck, was in the Charlotte area on or about
August 13, 2019, October 1, 2019, and October 2, 2019. On or about
approximately October 1, 2019, ALFORD and SHORES passed
counterfeit $20 bills at Lowe’s Store No. 1920 located at 8826
Albemarle Road in Charlotte. The Lowe’s receipt associated with that
transaction revealed that SHORES checked out at approximately
2:40 p.m. The query of the LPR Database revealed N.C. tag number
PLF1317 was in the vicinity of Harris Boulevard at 2:52 p.m. Harris

Boulevard is down the street from Lowes Store No. 1920.

10

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 10 of 15

 
18.

19.

20.

al.

On or about November 4, 2019, CRS Scott conducted a search of North
Carolina Department of Labor for employment on SHORES and
ALFORD. She found no employment records for SHORES and that
ALFORD has not been employed since 2017.

Both SHORES and ALFORD list the Premises as their residence on
their driver’s licenses from the North Carolina Division of Motor
Vehicles. On or about March 17, 2019, ALFORD put the utilities at
the Premises in her name.

My review of surveillance footage shows that SHORES or ALFORD,
after a successful first pass of counterfeit currency by the other, will
frequently attempt a second pass of counterfeit currency at the same
register and with the same store clerk a short time after the first pass.
ALFORD, who is usually the second to pass counterfeit currency, is
frequently seen in surveillance video using her cellular telephone to
send textual transmissions. Further, in my training and experience,
co-conspirators in a criminal conspiracy frequently use cellular
telephones to advance the goals of the conspiracy.

During the execution of the federal search warrant at the SHORES
and ALFORD residence, law enforcement agents seized three cellular
telephones and two deer cameras. Two of the cell phones were located

in the residence and one was recovered from a truck in the garage.

11

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 11 of 15

 
22.

Agents found one of the deer cameras in the garage on a shelf and the
other deer camera was on the running board of the truck. Both deer
cameras were on and operating and were positioned to capture who
went into and out of the house. It appeared that the cameras were
being used for surveillance. Agents also recovered equipment and
supplies used to create counterfeit currency, such as uncut sheets of
paper, an all-in-one printer, and a paper cutter.
CONCLUSION

Based upon the foregoing, there is probable cause to believe that three
cellular telephones (1) T-Mobile RevvlPlus Cool Pad Cellular phone
IMEI1:861273082576416 and (2) Samsung Galaxy cellular telephone
IMEI: 359797091956779 and (8) Samsung Galaxy cellular telephone
IMEI:359620100157231 and two deer cameras (4) Primos black in
color Serial # 63032 66529 and (5) Primos green in color Serial #
63816WM20929 contain stored electronic information evidence
relating to the counterfeit money fraud (Title 18, United States Code,
Section 471), money laundering (Title 18, United States Code, Section
1956), and conspiracy to commit those crimes (Title 18, United States
Code, Section 371), as well as evidence related to the loss amounts
associated with those crimes, including by not limited to the following

information contained therein: the phone book/contact list; recent

12

Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 12 of 15

 
calls (incoming and outgoing); SMS text messages, electronic mail
messages, and any other communications; photographs, videos,
emails and any data available in the target cellular telephones and
deer cameras which include but are not limited to , those related to
business activities, criminal activities associate name and addresses,
the identity and location of assets illegally gained through criminal
activity; information regarding target victims to include company
names, addresses and telephone numbers, and the receipt and

disposition of fraudulently obtained goods, services and fund.

 
    

   

Melissa L. Ragland
Senior Specral Agent
United States Secret Service

 

SUBSCRIBED and SWORN before me on this Y- day of March, 2020.

(7 Olxy
Honorable David S. C yer —
United States Magistrate Judge

13
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 13 of 15

 
Attachment A

The property to be searched are as follows: (1) T-Mobile RevvlPlus Cool
Pad cellular phone (IMEI:861273032576416); (2) Samsung Galaxy cellular
telephone (IMEI: 859797091956779); (8) Samsung Galaxy cellular telephone
(IMEI:359620100157231); (4) Primos deer camera black in color (serial
number 63032 66529); and (5) Primos deer camera green in color (serial
number 6316WM20929).

All property to be searched are located at a premises under the control
of the United States Secret Service located in the Western District of North
Carolina.

This warrant authorizes the forensic examination of the property to be

searched for the purpose of identifying the electronically stored information as

described in Attachment B.

14
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 14 of 15

 
Attachment B

All records to be searched for and seized on the property to be searched,
described in Attachment A, relate to violations of counterfeit money fraud
(Title 18, United States Code, Section 471), money laundering (Title 18,
United States Code, Section 1956), and conspiracy to commit those crimes
(Title 18, United States Code, Section 371), involving JAMES DAVID
SHORES and JESSICA ROSE ALFORD since at least June 2017, including:

a. All communications, records, files, videos, images, location data,
and other information relating to the production or uttering of
counterfeit U.S. currency.

b. All communications, records, files, videos, images, location data,
and other information relating to the proceeds of the production
or uttering of counterfeit U.S. currency.

c. All communications, records, files, videos, images, location data,
and other information relating to a conspiracy, involving JAMES
DAVID SHORES, JESSICA ROSE ALFORD, or other co-

conspirators, to produce or to utter counterfeit U.S. currency.

15
Case 3:20-mj-00076-DSC Document 1-2 Filed 03/04/20 Page 15 of 15

 
